Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                        Illinois Official Reports                       the accuracy and
                                                                        integrity of this
                                                                        document
                                Appellate Court                         Date: 2020.11.05
                                                                        10:54:54 -06'00'



                  Rideaux v. Winter, 2020 IL App (1st) 190646



Appellate Court     BRITTANY RIDEAUX, Plaintiff-Appellant, v. DONALD WINTER,
Caption             and THE BOARD OF TRUSTEES OF CHICAGO STATE
                    UNIVERSITY, Defendants (Donald Winter, Defendant-Appellee).



District & No.      First District, Fifth Division
                    No. 1-19-0646



Filed               May 1, 2020



Decision Under      Appeal from the Circuit Court of Cook County, No. 18-L-1435; the
Review              Hon. Christopher E. Lawler, Judge, presiding.



Judgment            Reversed and remanded.


Counsel on          Johanna J. Raimond, of Law Offices of Johanna J. Raimond Ltd., and
Appeal              Susan M. Pavlow, both of Chicago, for appellant.

                    Kwame Raoul, Attorney General, of Chicago (Jane Elinor Notz,
                    Solicitor General, and Maura Forde O’Meara, Assistant Attorney
                    General, of counsel), for appellee.
     Panel                     PRESIDING JUSTICE HOFFMAN delivered the judgment of the
                               court, with opinion.
                               Justices Rochford and Delort concurred in the judgment and opinion.


                                                OPINION

¶1        The plaintiff, Brittany Rideaux, appeals from an order of the circuit court, finding that the
      Court of Claims has exclusive jurisdiction over her action against the defendant, Donald
      Winter, for battery and dismissing her action for want of jurisdiction. For the reasons that
      follow, we reverse the judgment of the circuit court and remand this matter for further
      proceedings.
¶2        The plaintiff filed the instant action against Winter and the Board of Trustees of Chicago
      State University (Board), seeking damages for physical and nonphysical injuries she is alleged
      to have sustained on February 13, 2017. In her amended complaint, the plaintiff alleged the
      following: she was a student at Chicago State University (University) enrolled in a class that
      was taught by Winter, a professor employed by the University. On February 13, 2017, students
      in the class were disruptive, and Winter began yelling at them to be quiet. Winter singled out
      the plaintiff and told her to be quiet. After the plaintiff told him that she had not been speaking,
      Winter stated that he was going to eject her from the class. He approached the plaintiff, grabbed
      the desk in which she was sitting, and dragged it several feet. Winter then grabbed the plaintiff
      by both the collar of her coat and her arm and removed her from her desk. He dragged the
      plaintiff out of the classroom and pushed her into the hallway. Winter blocked the plaintiff’s
      entry back into the classroom, after which he went to the plaintiff’s desk and kicked her
      belongings onto the floor. The plaintiff alleged that Winter acted within the scope of his
      employment with the University. The plaintiff’s amended complaint contained four counts.
      Count I was an action for battery against Winter. Counts II, III, and IV were actions against
      the Board based upon respondeat superior, liability predicated on “§ 317 of the Restatement
      of Torts,” and “Negligent Retention,” respectively.
¶3        Both Winter and the Board filed motions to dismiss pursuant to section 2-619(a)(1) of the
      Code of Civil Procedure (Code) (735 ILCS 5/2-619(a)(1) (West 2016)), contending that the
      circuit court lacked subject matter jurisdiction over the plaintiff’s claims. On March 11, 2019,
      the circuit court granted both motions and dismissed the plaintiff’s action in its entirety.
      Thereafter, the plaintiff filed a timely notice of appeal from “the order granting Defendant
      Winter’s Motion to Dismiss.” No appeal was taken from the order granting the Board’s motion
      to dismiss.
¶4        This matter comes to us on appeal from an order granting a motion to dismiss brought
      pursuant to section 2-619(a)(1) of the Code. The purpose of a motion to dismiss under section
      2-619 is to afford a litigant a means to dispose of easily proven issues of law or fact at the
      outset of an action. See People v. Philip Morris, Inc., 198 Ill. 2d 87, 94 (2001). Section 2-
      619(a)(1) allows dismissal when the circuit court “does not have jurisdiction of the subject
      matter of the action.” 735 ILCS 5/2-619(a)(1) (West 2016). Our review of an order dismissing
      an action pursuant to section 2-619 is de novo. Kedzie & 103rd Currency Exchange, Inc. v.
      Hodge, 156 Ill. 2d 112, 116 (1993). In conducting that review, we accept as true all well-
      pleaded facts in the plaintiff’s complaint and draw all reasonable inferences from those facts

                                                   -2-
     that are favorable to the plaintiff. Leetaru v. Board of Trustees of the University of Illinois,
     2015 IL 117485, ¶ 4; Mackereth v. G.D. Searle & Co., 285 Ill. App. 3d 1070, 1074 (1996).
     Our function is to determine “whether the existence of a genuine issue of material fact should
     have precluded the dismissal or, absent such an issue of fact, whether dismissal is proper as a
     matter of law.” Kedzie & 103rd Currency Exchange, Inc., 156 Ill. 2d at 116-17.
¶5        In urging reversal of the order granting Winter’s motion to dismiss, the plaintiff argues that
     the circuit court has subject matter jurisdiction over her battery action against Winter. She
     contends that, in physically assaulting her, Winter breached a duty owed to the public generally
     and that he acted beyond the scope of his authority as an employee of the University. She also
     argues that, in ruling upon Winter’s section 2-619(a)(1) motion, the circuit court “erroneously
     interpreted facts in the light most favorable to Winter.” We agree.
¶6        Article XIII, section 4, of the Illinois Constitution of 1970 states: “Except as the General
     Assembly may provide by law, sovereign immunity in this State is abolished.” Ill. Const. 1970,
     art. XIII, § 4. Pursuant to that grant of authority, the legislature enacted the State Lawsuit
     Immunity Act, which provides, in relevant part, that “[e]xcept as provided in *** the Court of
     Claims Act *** the State of Illinois shall not be made a defendant or party in any court.” 745
     ILCS 5/1 (West 2016).
¶7        Section 8 of the Court of Claims Act provides, in relevant part:
              “The [C]ourt [of Claims] shall have exclusive jurisdiction to hear and determine the
              following matters:
                                                   ***
                  (d) All claims against the State for damages in cases sounding in tort, if a like cause
              of action would lie against a private person or corporation in a civil suit, and all like
              claims sounding in tort against *** the Board of Trustees of Chicago State University
              ***.” 705 ILCS 505/8(d) (West 2016).
¶8        The Board is a body politic and corporation created by statute to operate the University.
     110 ILCS 660/5-10 (West 2016). As a professor employed by the University, Winter was a
     state employee. Whether an action is against the State and, therefore, must be brought in the
     Court of Claims, depends upon the issues involved and the relief sought, not the formal
     identification of the parties. Healy v. Vaupel, 133 Ill. 2d 295, 308 (1990). The prohibition
     against making the State a party to a suit cannot be evaded by making the suit nominally an
     action against a State employee when the real claim is one against the State. Id.; Sass v.
     Kramer, 72 Ill. 2d 485, 491 (1978). An action, although nominally brought against a State
     employee, is considered an action against the State where (1) there are no allegations that the
     State employee acted beyond the scope of his authority through wrongful acts, (2) the duty
     alleged to have been breached was not owed to the public generally independent of the
     employee’s State employment, and (3) the complained-of acts involve matters ordinarily
     within the employee’s normal and official functions of the State. Healy, 133 Ill. 2d at 309; see
     also Jinkins v. Lee, 209 Ill. 2d 320, 330 (2004). However, a state employee is not immunized
     from suit merely because he was acting within the scope of his employment. Jinkins, 209 Ill.
     2d at 331 (citing Currie v. Lao, 148 Ill. 2d 151, 158-60 (1992)). The immunity from suit in the
     circuit court provided by section 1 of State Lawsuit Immunity Act (745 ILCS 5/1 (West 2016))
     affords no protection to a State employee who is alleged to have violated statutory or
     constitutional law or to have acted in excess of his authority. Healy, 133 Ill. 2d at 308.


                                                  -3-
¶9          The determination of whether a State employee has breached a duty owed to the public
       independent of his employment is guided by the “source of duty” test established by the
       supreme court in Currie. See Jinkins, 209 Ill. 2d at 331. In resolving the question, we look to
       the source of the duty the employee is charged with breaching. Currie, 148 Ill. 2d at 159.
¶ 10        The plaintiff admits both in her complaint and in her brief that Winter committed the
       alleged battery “during the course of doing his job of teaching a class at *** [the University]”
       and that he was “acting within the scope of his employment.” She argues, however, that in
       committing the alleged battery, he breached a duty imposed upon him independent of his state
       employment—namely, the same duty to refrain from committing a battery that is imposed on
       all persons, regardless of their employment or employer.
¶ 11        Relying upon the University’s Faculty Handbook (Handbook), which was attached to his
       motion, and upon which the plaintiff has also relied, Winter argues that, as a professor teaching
       a class at the University, he “was responsible for managing his classroom and preserving an
       orderly environment for the benefit of the students in his class.” The Handbook provides that
       a faculty member may exclude an individual from the classroom who, in the determination of
       the faculty member, disrupts that class. He concludes, therefore, that any duties he may have
       breached in removing the plaintiff from the classroom “were not owed independently of the
       fact of his state employment. Rather, they were owed as a result of his state employment.” We
       disagree with Winter.
¶ 12        As noted earlier, the supreme court in Healy held that the immunity from suit in the circuit
       court provided by section 1 of the State Lawsuit Immunity Act (745 ILCS 5/1 (West 2016))
       affords no protection “when it is alleged that the State’s agent acted in violation of statutory
       *** law.” Healy, 133 Ill. 2d at 308. Accepting the allegations in the plaintiff’s amended
       complaint as true and drawing all reasonable inferences from those facts that are favorable to
       the plaintiff, as we must, the plaintiff has alleged that Winter committed a battery. Battery is a
       criminal offense in violation of section 12-3 of the Criminal Code of 2012 (720 ILCS 5/12-3
       West 2016)), which provides that “[a] person commits battery if he *** knowingly without
       legal justification by any means (1) causes bodily harm to an individual or (2) makes physical
       contact of an insulting or provoking nature with an individual.” The plaintiff alleged that
       Winter approached her, grabbed the desk in which she was sitting, and dragged it several feet.
       She also alleged that Winter grabbed her by the collar of her coat and by her arm, removed her
       from her desk, and dragged her out of the classroom. We believe that the plaintiff’s allegations
       are sufficient to support the inference that Winter committed a battery in violation of statute.
       Consequently, we reject Winter’s contention that any duties he may have breached in removing
       the plaintiff from the classroom “were not owed independently of the fact of his state
       employment.” We conclude, therefore, that the circuit court has subject matter jurisdiction over
       the plaintiff’s action against Winter. See Fritz v. Johnston, 209 Ill. 2d 302, 311-14 (2004).
¶ 13        Based upon the foregoing analysis, we reverse the judgment of the circuit court that granted
       Winter’s section 2-619(a)(1) motion and dismissed the plaintiff’s action against him for want
       of jurisdiction, and we remand this matter to the circuit court for further proceedings consistent
       with this opinion.

¶ 14      Reversed and remanded.



                                                   -4-